Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 1 of 9




                  EXHIBIT 14
             Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 2 of 9




Exchange Online
Business Class Email System
Why Email?
                                                       Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 3 of 9


Email is on the rise and the preferred platform for millennials

 Email                                                                                            Email
 the backbone of business communications                                                          core to the modern workplace & Office 365
                                                                             ±
                 Work colleague communication preferences                                                                        In businesses, email continues to

               video conferencing

        Enterprise Social Network
                                                                                                         #1                     hold the top spot among workplace
                                                                                                                                  communication tools with 99%
                                                                                                                                               usage
                                                                                                                                                   *




                                                                                                     3.8B
               file sharing service

                instant messaging                                                                                                   More than half the world’s
                            phone
                                                                                                                                   population uses email today   **




                                                                                                     99%
       face-to-face conversations


                                                                                                                                   Of us check email every day1
                             Email

                                      0%         10%         20%       30%       40%


                                                                                 ±
      Millennials ”obsessed” with work email                                                          98% of Fortune 500 companies
        •     81% check when on vacation and before work                                              have Office 365.
                • more than any other age group
        •     68% strive for a zero-inbox vs 55% overall.                                             Data as of October 2018


* Source: Spiceworks study of 900 IT Professions
** Source: Lifewire, December 2018
±
   Source: Adobe blog, Aug 2018 and Forbes, Aug 2017
1
  Source: DMA Insights Tracker
                                          Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 4 of 9



Microsoft Exchange Online
Built on 23 Years of Market Leading Innovation

   Exchange                                    Most secure                                   Most productive                                    Lowest TCO
   Online                                99.9% uptime guarantee,                     Enables full collaboration                           No more migrations, no more
                                         unparalleled compliance                     experience with SharePoint,                          patching, lower cost per user,
                                         standards, advanced data,                   Teams, and Outlook, faster search,                   FastTrack migration services,
                                         threat and identity protection              seamless mobile experience,                          reduced IT overhead,
                                                                                     intelligent calendaring, 100GB                       seamless hybrid means cloud
                                                                                     mailboxes and unlimited archives                     at your pace




                Outlook Anywhere             PowerShell           Clustering        Hybrid Deployment                Database Availability Groups              ActiveSync

 Exchange 2013                 Outlook Web Access (OWA)                 Exchange 2016               Data Loss Prevention           Hybrid Modern Auth               Exchange 2003

           Mobile email         Archive mailboxes          Exchange 4.0            Outlook mobile iOS/Android             Exchange 5.5                   MetaCache Database


Unified Messaging         Continuous Replication          Preferred Architecture      SMTP          Exchange 2019                      Exchange 2000                   Large mailboxes

       Active Directory              Exchange 2007                      Exchange 2010                 eDiscovery                 Modern Attachments                 Exchange 5.0
                                                                                                                   *Office 365 Service Level Agreement       **Exchange Online Storage
                                       Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 5 of 9
Exchange Online > Most Secure > Secure data protection


We protect: data access, server data, sensitive data
  Service                                                 Server                                                             End User




             Lockbox                Privileged
              system                 Access




         We protect data access                                    We protect server data                                          We protect sensitive data
                Access to your data                                      Multiple copies                                       Configure data-loss prevention policies
              independently audited                                   multiple datacenters                                          warn users of policy violation
                                                                         encrypted data                                                 internal and external
                                                                     deleted item protection



                                                                      Some features in this deck are premium features and may require additional licensing. Click here for the latest information.
                                      Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 6 of 9
Exchange Online > Most Secure > Advanced Threat Protection


Detect issues before they happen
  Safe Attachments                                           Safe Links                                                          URL Detonation & Dynamic Delivery




        Defend against malicious                                Ensure document hyperlinks                                             Neutralize spear-phishing
              documents                                         are harmless with ATP Safe Links                                                 tactics
            with ATP Safe Attachments                                                                                                      with ATP URL Detonation and
                                                                                                                                                 Dynamic Delivery


                                                                          Some features in this deck are premium features and may require additional licensing. Click here for the latest information.
                  Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 7 of 9


                                                            Microsoft 365


         Inner Loop                                                                         Outer Loop
    People you work with                       Content collaboration                        People you connect with
regularly on core projects                                                                  openly across the organization

                                                Video & live events




                                              Email and Calendar




                                                      Email
                                  Pervasive availability. Targeted communications.
                           Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 8 of 9




Focused Inbox                                                        Search
Stay on top of incoming email without having to visit                Search email up to 66% faster than with prior
another folder                                                       versions of Outlook

Prioritize your actions based on email from the                      Find the right person fast with fuzzy name matching
people you interact with often, and the content of the
email itself                                                         Put a face to a name with pictures from the company
                                                                     directory
Focus on the emails that matter most to you
                                             Case 0:20-cv-60416-RS Document 1-16 Entered on FLSD Docket 02/26/2020 Page 9 of 9


                  Top 10 reasons to deploy Exchange Online today!

                     Get work                                  99.9% uptime                               Meet compliance        Protect
                     done faster                               guarantee                                  obligations            your data
                     Users can do their                        With a 99.9%                               Meet regulatory,       Data loss prevention,
                     best work using                           financially backed                         data privacy, and      data and server
                     intelligent features                      uptime guarantee,                          compliance             redundancy, secure
                     to get work done                          your business can                          requirements           operational processes
                     smarter and faster                        rely on us                                                        and encryption




                     Protect                                   Manage where                               Save time and          Protect against
                     identities                                data is stored                             money                  threats
                     Control access to                         Control where each                         No need for patches,   The most trusted and
                     valuable resources                        employee’s Exchange                        updates, and           secure way to protect
                     using cloud-based                         data is stored at-rest                     maintenance with       against cyber threats
                     intelligence                                                                         Microsoft delivered
                                                                                                          security updates




Some features in this deck are premium features and may require additional licensing. Click here for the latest information.                 *Office 365 Service Level Agreement
